11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Travis Scott Morgan,                        * From the 42nd District
                                              Court of Taylor County,
                                              Trial Court No. 25194A.

Vs. No. 11-14-00184-CR                      * February 19, 2015

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s
opinion, the appeal is dismissed.